 Case 2:19-cv-01560-PA-PLA Document 35 Filed 05/28/19 Page 1 of 2 Page ID #:122




 1   JOHN R. HABASHY – SBN 236708
     (john@lexiconlaw.com)
 2   LEXICON LAW GROUP
 3   633 W. Fifth St., 28th Floor
     Los Angeles, CA 90071
 4   Telephone: 213-233-5900
 5   Fax: 888-373-2107

 6   Local Counsel for Plaintiff and the Proposed Class
 7
     Ryan M. Kelly (pro hac vice admitted)
 8   (rkelly@andersonwanca.com)
 9   ANDERSON + WANCA
     3701 Algonquin Road, Suite 500
10   Rolling Meadows, IL 60008
11   Telephone: 847-368- 1500
     Fax: 847-368-1501
12
13   Counsel for Plaintiff and the Proposed Class

14                         UNITED STATES DISTRICT COURT

15                       CENTRAL DISTRICT OF CALIFORNIA

16   ERIC B. FROMER CHIROPRACTIC,                Case No.: 2:19-cv-01560-PA-PLA
17   INC., a California corporation,
     individually and as the representative
18   of a class of similarly-situated persons,
19                                               JOINT NOTICE OF SETTLEMENT
                               Plaintiff,
20                v.
21
     AVALON SURGERY AND
22                                               Judge: Percy Anderson
     ROBOTIC CENTER, LLC and
23   MEDICAL ACQUISITION
                                                 Complaint Filed: March 4, 2019
     COMPANY, INC. d/b/a
24   CALIFORNIA LIEN PROVIDERS,
25
                                Defendants.
26
27
28

                             JOINT NOTICE OF SETTLEMENT
 Case 2:19-cv-01560-PA-PLA Document 35 Filed 05/28/19 Page 2 of 2 Page ID #:123




 1         Plaintiff, Eric B. Fromer Chiropractic, Inc. (“Plaintiff”), and Defendants, Avalon
 2   Surgery and Robotic Center, LLC and Medical Acquisition Company, Inc. d/b/a
 3   California Lien Providers (“Defendants”), (collectively, the “Parties”), through their
 4   respective counsel of record, submit this Joint Notice of Settlement. The Parties have
 5   reached an agreement in principle and are currently working on settlement papers. The
 6   Parties anticipate that within 30 days they will file a Joint Stipulation of Dismissal.
 7
 8   Dated: May 28, 2019                     ANDERSON + WANCA
 9                                           By: /s/ Ryan M. Kelly
                                             RYAN M. KELLY
10                                           Attorneys for Plaintiff, ERIC B. FROMER
11                                           CHIROPRACTIC, INC.

12
                                             LEXICON LAW GROUP
13                                           JOHN R. HABASHY
                                             Local Attorneys for Plaintiff, ERIC B.
14                                           FROMER CHIROPRACTIC, INC.
15
                                             CLARK HILL LLP
16
17                                           By: /s/ Teanna L. Buchner
                                             TEANNA L. BUCHNER
18                                           Attorneys for Defendant, AVALON
19                                           SURGERY AND ROBOTIC CENTER, LLC
20
                                             MINTZ LEVIN COHN FERRIS GLOVSKY
21                                           AND POPEO PC
22
                                             By: /s/ Esteban Morales
23                                           ESTEBAN MORALES
                                             Attorneys for Defendant, MEDICAL
24
                                             ACQUISITION COMPANY, INC.
25
26
27
28
                              JOINT NOTICE OF SETTLEMENT
